DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/21 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by CN202509904 U (hereinafter CN904).
Re Claim 1. (Previously presented) 
CN904 discloses a security apparatus for a portable electronic device (Figs.1-4), the portable electronic device having an aperture (Fig.1, conventional aperture), the security apparatus (Figs. 2-4) comprising: a lock mechanism (30) including a lock cylinder (31) and a cam member (at 32), the lock cylinder configured to be rotated by a key (key slot and rotation in Fig.4), the cam member coupled to the lock cylinder for rotation with the lock cylinder, the cam member having a slot (at 32); and an engagement mechanism (Fig.2) including a first finger (64), a second finger (64), and a plunger (40), the first finger and the second finger configured to be inserted into the aperture of the portable electronic device, the plunger (40) positioned between the first finger and the second finger (Fig.3,4) and having a cam follower (rod at 40) positioned within the slot (at 32) of the cam member (32), wherein as the cam member is rotated by the lock cylinder, the plunger pushes the first finger and the second finger apart from each other to engage the portable electronic device (Fig.4), and wherein the lock cylinder defines a longitudinal axis, and wherein the cam member (32) is rotatable about the longitudinal axis (Fig.4).
Re Claim 11. (Original)
CN904 discloses a system comprising: a portable electronic device (Fig.1) having a housing, a processor positioned within the housing, a screen supported by the housing, and an aperture formed in the housing; and the security apparatus of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN904 in view of TW M508581 (hereinafter TW581).
Re Claim 2. (Original)
CN904 discloses the security apparatus of claim 1, but fails to teach wherein the first finger and the second finger pivot apart from each other.
TW581 discloses a similar lock cylinder (900) and plunger (500; Figs. 1-4) wherein the first finger (310) and the second finger (310) pivot apart from each other (Fig.4).
It would have been obvious to one of ordinary skill in the art to modify the fingers of CN904 to be pivoting as taught by TW581 as a well knwon alternate means of moving the fingers together and apart as actuated by the plunger.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN904.
Re Claim 9. (Original) 
CN904 discloses the security apparatus of claim 1, further comprising: a cylindrical body (21), wherein the lock cylinder (31) {and the cam member} are positioned within the cylindrical body; and a cable (70) secured to the cylindrical body, wherein the cable is configured to engage an immovable object.
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN904 as applied to claim 9 above, and further in view of Wu 2014/0026625 (hereinafter Wu).
Re Claim 10. (Original) 
CN904 discloses the security apparatus of claim 9, further comprising a cable mount (Fig.2, in housing portion 10 at end of cable 70) supported by the cylindrical body and positioned between the lock mechanism and the engagement mechanism, wherein the cable mount includes a boss extending radially from the cylindrical body, and wherein an end of the cable is secured to the boss. Note, as further evidence, the well known cable mount as disclosed by cited prior art Wu 2014/0026625. Wu - Figs. 2A, 3 discloses supported by the cylindrical body (60) and positioned between the lock mechanism (11) and the engagement mechanism (20,60), wherein the cable mount includes a boss (63B,61 B) extending radially from the cylindrical body (60), and wherein an end of the cable (70; Fig.3) is secured to the boss. 
It would have been obvious to one of ordinary skill in the art to provide a well known radial boss cable mount around the cylindrical body of CN904 to mount the cable between the engagement and lock members as taught by WU as an obvious matter of design choice.

Allowable Subject Matter
Claims 12-21 are allowed.
The allowability of claims 12-21 stands in view of the newly cited prior art of 5/27/21.
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The newly cited prior art filed with the RCE of 5/27/21 necessitated a new prior art rejection of claim 1 as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053.  The examiner can normally be reached on M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3673



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675